Exhibit 10.1
 
TERMINATION OF MANAGEMENT CONSULTANCY AGREEMENT
 
This mutual Termination of Management Consultancy Agreement is made and entered
into on the 16th day of September, 2010, by and between Shenzhen Jinmimi Network
Technology Co. Ltd, a Shenzhen corporation ("Shenzhen Jinmimi") and Chuangding
Investment Consultant (Shenzhen) Co., Ltd, a Shenzhen corporation
("Chuangding").


WHEREAS,


A.  
Shenzhen Jinmimi and Chuangding entered into a Management Consultancy Agreement
dated December 18, 2008 relating to Chuangding providing full operating services
for Shenzhen Jinmimi which provides services in the development of network
technology and related services;

B.  
Shenzhen Jinmimi and Chuangding have determined that profit making performance
by all parties under the Management Consultancy Agreement is not feasible
without unreasonable expense and delay;

C.  
Shenzhen Jinmimi and Chuangding desire to terminate the Management Consultancy
Agreement and release each other from all duties, obligations, covenants and
representations under or arising out of the Management Consultancy Agreement;
and

D.  
Shenzhen Jinmimi and Chuangding agree to appoint Xi Li and Silky Road
International Group Limited (collectively known as “Successor”) to be the
successor of the management consultancy agreement concurrently with the
termination.



IT IS, THEREFORE, AGREED as follows:


        1.     TERMINATION AND MUTUAL RELEASE. The Management Consultancy
Agreement is hereby mutually terminated and effective immediately. Shenzhen
Jinmimi and Chuangding hereto hereby release and forever discharge the other
party hereto, its officers, directors, employees, agents and representatives
from any and all claims liabilities, suits and damages arising or in any way
related to the Management Consultancy Agreement and agrees not to commence any
such suit or make any such claim against the other party,


        2.     SUCCESSOR. Concurrently with the execution of this Agreement, Xi
Li and Silky Road International Group Limited agree to accept and shall be the
successor of the new management consultancy agreement among the Successor and
Shenzhen Jinmimi. The Successor, Xi Li and Silky Road International Group
Limited, also agree to cancel the promissory notes issued to them by Jinmimi
Network Inc., the parent company of Chuangding.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 Shenzhen Jinmimi Network Technology Company Limited    Silky Road International
Group Limited        By:_______________________________  
 By:_______________________________  Title: President    Title: President      
       Chuangding Investment Consultant (Shenzhen) Company Limited    Xi Li    
   By:_______________________________    By:_______________________________
 Title: President    Name: Xi Li

 
 